El Juez Asociado Sr. del Toro,
emitió la opinión del tribunal.
El presente es nn pleito sobre reivindicación. María Lo-reto Maldonado Colón alegó en sn demanda qne era dneña, a título de herencia de su padre Bruno Maldonado, de cierta finca rústica de veinte y cinco cuerdas que ocupaban ilegal-mente los demandados. Estos contestaron negando ciertos hechos de la demanda, alegando como materia nueva que Bruno Maldonado había vendido la finca de que se trata en 1888, y como defensa especial la prescripción.
En el acto del juicio se practicó prueba documental y testifical por ambas partes y el 3 de diciembre de 1915 la corte dictó sentencia a favor de los demandados y en contra de la demandante. T contra esa sentencia interpuso la demandante el presente recurso de apelación.
Con respecto a la venta de la finca de 1888 por el padre de la demandante a Dionisio Durán, la prueba resultó con-tradictoria. Unos testigos afirmaron que tal venta se llevó a efecto. Otros que Bruno Maldonado se limitó a arrendar su finca. Según se desprende de la relación del caso y opi-nión de la corte sentenciadora, el conflicto no fué por ella *299resuelto expresamente. La corte basó sn fallo en la defensa especial de los demandados.
Se probó en efecto en el acto de la vista que Dionisio Durán y Figueroa promovió ante el extinguido juzgado de primera instancia de Ponce el 15 de abril de 1898 un expe-diente para acreditar a su favor la posesión de cierta finca rústica de 25 cuerdas, situada-en el barrio de “Montes llanos,” lugar del “Seto,” del término municipal de Ponce, o sea de la misma finca que reclama la demandante como suya. El expediente se aprobó por auto judicial de 28 de agosto de 1898 y se inscribió en el registro el 29 de septiem-bre del mismo año. El 3 de septiembre de 1898 Dionisio Durán por escritura pública vendió la finca con pacto de retro a Pedro Auffant, venta que quedó consumada según nota puesta en el registro el 19 de diciembre de 1902. Auf-fant poseyó la finca pública y pacíficamente, con buena fe y por virtud del título de compra expresados y en 1914 la vendió por escritura pública a los demandados quedando ins-crita la venta en el registro de la propiedad el 18 de junio de 1914. Ni la demandante ni su causante Bruno Maído-nado se ausentaron jamás de la Isla de Puerto Rico. La demanda de reivindicación se interpuso el 1 de junio de 1915.
No bay cuestión en verdad con respecto a la buena fe de Auffant y al tiempo durante el cual poseyó la finca que vendiera a los demandados, pero la apelante sostiene que el título por virtud del cual adquirió Auffant no es el “justó título” que la ley exige para que pueda adquirirse por pres-cripción. La contención del apelante ba sido resuelta en sen-tido contrario por esta misma Corte Suprema en el caso de Teillard v. Teillard y otros, 18 D. P. R. 562, citado por la corte sentenciadora.
Auffant no compró a una persona, que simplemente hu-biera estado en posesión de la finca, sino a un poseedor que mediante un expediente tramitado de acuerdo con la ley babía acreditado el becbo de la posesión en concepto de dueño. Desde 1898 la posesión de la finca con buena o mala fe quedó *300acreditada judicialmente e inscrita en el registro a favor de Dionisio Dnrán. Desde ese mismo año, actuando de buena fe y adquiriendo de quien no sólo estaba en posesión material de la finca como dueño, si que también babía acreditado tal liecbo de conformidad con la ley, entró a poseer Auffant y estuvo poseyendo por unos diez y seis años basta que en 1914 vendió a los demandados.
Entiéndese por justo título, (art. 1853 del Código Civil), el que legalmente basta para transferir el dominio o dere-cho real de cuya prescripción se trate, y a nuestro juicio, el título que ostentaba Duran cuando vendió a Auffant era aparentemente un justo título bastante para transferir el dominio de la finca vendida.
Se dirá que la posesión en tales casos consta inscrita sin perjuicio de tercero de mejor derecho. En efecto eso es así y todo el que adquiere de aquel que ostenta un título posesorio tramitado según la Ley Hipotecaria, se expone a que surja en el futuro ese tercero que demuestre un mejor derecho a la propiedad que se le vendiera. Pero tal riesgo sólo se corre mientras la prescripción no haya convalidado los derechos del adquirente. Una vez que han pasado diez años entre presentes o veinte entre ausentes, el comprador, si actuó de buena fe, tiene un título superior a cualquier otro que pueda presentarse. Artículos 1858 y 1859 del Código Civil.
Por virtud de lo expuesto y sin necesidad de que entre-mos a discutir las excepciones tomadas por la demandante mientras se practicaba la prueba, por carecer dichas excep-ciones de importancia, opinamos que debe confirmarse la sen-lencia recurrida.

Confirmada la sentencia apelada.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf, Aldrey y Hutchison.